

116 S3901 IS: AI Scholarship-for-Service Act
U.S. Senate
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3901IN THE SENATE OF THE UNITED STATESJune 4, 2020Mr. Peters (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a Federal artificial intelligence scholarship-for-service program.1.Short titleThis Act may be cited as the AI Scholarship-for-Service Act.2.Federal Artificial Intelligence Scholarship-for-Service Program(a)DefinitionsIn this section:(1)Artificial intelligenceThe term artificial intelligence or AI has the meaning given the term artificial intelligence in section 238(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note).(2)Executive agencyThe term executive agency has the meaning given the term Executive agency in section 105 of title 5, United States Code.(3)Registered internshipThe term registered internship means a Federal Registered Internship Program coordinated through the Department of Labor.(b)In generalThe Director of the National Science Foundation, in coordination with the Director of the Office of Personnel Management, the Director of the National Institute of Standards and Technology, and the heads of other agencies with appropriate scientific knowledge, shall establish a Federal artificial intelligence scholarship-for-service program (referred to in this section as the Federal AI Scholarship-for-Service Program) to recruit and train artificial intelligence professionals to lead and support the application of artificial intelligence to the missions of Federal, State, local, and Tribal governments.(c)Qualified institution of higher educationThe Director of the National Science Foundation, in coordination with the heads of other agencies with appropriate scientific knowledge, shall establish criteria to designate qualified institutions of higher education that shall be eligible to participate in the Federal AI Scholarship-for-Service program. Such criteria shall include—(1)measures of the institution's demonstrated excellence in the education of students in the field of artificial intelligence; and(2)measures of the institution's ability to attract and retain a diverse and non-traditional student population in the fields of science, technology, engineering, and mathematics, which may include the ability to attract women, minorities, and individuals with disabilities. (d)Program description and componentsThe Federal AI Scholarship-for-Service Program shall—(1)provide scholarships through qualified institutions of higher education to students who are enrolled in programs of study at institutions of higher education leading to degrees or concentrations in or related to the artificial intelligence field;(2)provide the scholarship recipients with summer internship opportunities, registered internships, or other meaningful temporary appointments in the Federal information technology workforce focusing on artificial intelligence (referred to in this section as AI) projects or research;(3)prioritize the employment placement of scholarship recipients in executive agencies; (4)identify opportunities to promote multi-disciplinary programs of study that integrate basic or advanced AI training with other fields of study, including those that address the social, economic, legal, and ethical implications of human interaction with AI systems; and(5)support capacity-building education research programs that will enable postsecondary educational institutions to expand their ability to train the next-generation AI workforce, including AI researchers and practitioners.(e)Scholarship amountsEach scholarship under subsection (d) shall be in an amount that covers the student’s tuition and fees at the institution for not more than 3 years and provides the student with an additional stipend.(f)Post-Award employment obligationsEach scholarship recipient, as a condition of receiving a scholarship under the program, shall enter into an agreement under which the recipient agrees to work for a period equal to the length of the scholarship, following receipt of the student’s degree, in the AI mission of—(1)an executive agency;(2)Congress, including any agency, entity, office, or commission established in the legislative branch;(3)an interstate agency;(4)a State, local, or Tribal government, which may include instruction in AI-related skill sets in a public school system; or(5)a State, local, or Tribal government-affiliated nonprofit that is considered to be critical infrastructure (as defined in section 1016(e) of the USA Patriot Act (42 U.S.C. 5195c(e))).(g)Hiring authority(1)Appointment in excepted serviceNotwithstanding any provision of chapter 33 of title 5 governing appointments in the competitive service, an executive agency shall appoint in the excepted service an individual who has completed the eligible degree program for which a scholarship was awarded.(2)Noncompetitive conversionExcept as provided in paragraph (4), upon fulfillment of the service term, an employee appointed under paragraph (1) may be converted noncompetitively to term, career-conditional or career appointment.(3)Timing of conversionAn executive agency may noncompetitively convert a term employee appointed under paragraph (2) to a career-conditional or career appointment before the term appointment expires.(4)Authority to decline conversionAn executive agency may decline to make the noncompetitive conversion or appointment under paragraph (2) for cause.(h)EligibilityTo be eligible to receive a scholarship under this section, an individual shall—(1)be a citizen or lawful permanent resident of the United States;(2)demonstrate a commitment to a career in advancing the field of AI;(3)be—(A)a full-time student in an eligible degree program at a qualified institution of higher education, as determined by the Director of the National Science Foundation;(B)a student pursuing a degree on a less than full-time basis, but not less than half-time basis; or (C)an AI faculty member on sabbatical to advance knowledge in the field; and(4)accept the terms of a scholarship under this section.(i)Conditions of support(1)In generalAs a condition of receiving a scholarship under this section, a recipient shall agree to provide the qualified institution of higher education with annual verifiable documentation of post-award employment and up-to-date contact information.(2)TermsA scholarship recipient under this section shall be liable to the United States as provided in subsection (k) if the individual—(A)fails to maintain an acceptable level of academic standing at the applicable institution of higher education, as determined by the Director of the National Science Foundation;(B)is dismissed from the applicable institution of higher education for disciplinary reasons;(C)withdraws from the eligible degree program before completing the program;(D)declares that the individual does not intend to fulfill the post-award employment obligation under this section; or(E)fails to fulfill the post-award employment obligation of the individual under this section.(j)Monitoring complianceAs a condition of participating in the program, a qualified institution of higher education shall—(1)enter into an agreement with the Director of the National Science Foundation, to monitor the compliance of scholarship recipients with respect to their post-award employment obligations; and(2)provide to the Director of the National Science Foundation, on an annual basis, the post-award employment documentation required under subsection (i)(1) for scholarship recipients through the completion of their post-award employment obligations.(k)Amount of repayment(1)Less than 1 year of serviceIf a circumstance described in subsection (i)(2) occurs before the completion of 1 year of a post-award employment obligation under this section, the total amount of scholarship awards received by the individual under this section shall—(A)be repaid; or(B)be treated as a loan to be repaid in accordance with subsection (l).(2)1 or more years of serviceIf a circumstance described in subparagraph (D) or (E) of subsection (i)(2) occurs after the completion of 1 or more years of a post-award employment obligation under this section, the total amount of scholarship awards received by the individual under this section, reduced by the ratio of the number of years of service completed divided by the number of years of service required, shall—(A)be repaid; or(B)be treated as a loan to be repaid in accordance with subsection (l).(l)RepaymentsA loan described in subsection (k) shall—(1)be treated as a Federal Direct Unsubsidized Stafford Loan under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.); and(2)be subject to repayment, together with interest thereon accruing from the date of the scholarship award, in accordance with terms and conditions specified by the Director of the National Science Foundation (in consultation with the Secretary of Education) in regulations promulgated to carry out this subsection.(m)Collection of repayment(1)In generalIn the event that a scholarship recipient is required to repay the scholarship award under this section, the qualified institution of higher education providing the scholarship shall—(A)determine the repayment amounts and notify the recipient and the Director of the National Science Foundation of the amounts owed; and(B)collect the repayment amounts within a period of time as determined by the Director of the National Science Foundation, or the repayment amounts shall be treated as a loan in accordance with subsection (l).(2)Returned to TreasuryExcept as provided in paragraph (3), any repayment under this subsection shall be returned to the Treasury of the United States.(3)Retain percentageA qualified institution of higher education may retain a percentage of any repayment the institution collects under this subsection to defray administrative costs associated with the collection. The Director of the National Science Foundation shall establish a single, fixed percentage that will apply to all eligible entities.(n)ExceptionsThe Director of the National Science Foundation may provide for the partial or total waiver or suspension of any service or payment obligation by an individual under this section whenever compliance by the individual with the obligation is impossible or would involve extreme hardship to the individual, or if enforcement of such obligation with respect to the individual would be unconscionable.(o)Public information(1)EvaluationThe Director of the National Science Foundation, in coordination with the Director of the Office of Personnel Management, shall annually evaluate and make public, in a manner that protects the personally identifiable information of scholarship recipients, information on the success of recruiting individuals for scholarships under this section and on hiring and retaining those individuals in the public sector AI workforce, including information on—(A)placement rates;(B)where students are placed, including job titles and descriptions;(C)salary ranges for students not released from obligations under this section;(D)how long after graduation students are placed;(E)how long students stay in the positions they enter upon graduation;(F)how many students are released from obligations; and(G)what, if any, remedial training is required.(2)ReportsThe Director of the National Science Foundation, in coordination with the Office of Personnel Management, shall submit, not less frequently than once every 3 years, to the Homeland Security and Governmental Affairs Committee of the Senate, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Oversight and Reform of the House of Representatives a report, including the results of the evaluation under paragraph (1) and any recent statistics regarding the size, composition, and educational requirements of the Federal AI workforce.(3)ResourcesThe Director of the National Science Foundation, in coordination with the Director of the Office of Personnel Management, shall provide consolidated and user-friendly online resources for prospective scholarship recipients, including, to the extent practicable—(A)searchable, up-to-date, and accurate information about participating institutions of higher education and job opportunities related to the AI field; and(B)a modernized description of AI careers.(p)RefreshNot less than once every 2 years, the Director of the National Science Foundation, in coordination with the Director of the Office of Personnel Management, shall review and update the Federal AI Scholarship-for-Service Program to reflect advances in technology.(q)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.